               Case 1:99-cr-05012-DAD Document 5 Filed 08/10/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                          CASE NO. 1:99-CR-05012-DAD

11                                Plaintiff,            MOTION TO DISMISS INDICTMENT
                                                        [FED. R. CRIM. PROC. 48(a)]
12                          v.

13   TIMOTHY WAYNE SANTAGATA,

14                               Defendants.

15

16          Comes now the United States, by and through its attorneys of record, McGREGOR W, SCOTT,

17 United States Attorney, and LAUREL J. MONTOYA, Assistant U.S. Attorney, and request leave of the

18 Court to dismiss the Indictment in this case as to the above-named defendant in the interest of justice.

19 This request is made because the defendant is a fugitive and has not been located by law enforcement in

20 the period since the Indictment was filed. Further the USMS has received credible information that the

21 defendant is deceased.

22          The government further requests that the arrest warrant for the defendant be recalled by the

23 Court.

24    Dated: August 7, 2020                                  McGREGOR W, SCOTT
                                                             United States Attorney
25

26                                                    By: /s/ LAUREL J. MONTOYA
                                                          LAUREL J. MONTOYA
27                                                        Assistant United States Attorney

28 ///


      MOTION TO DISMISS INDICTMENT; ORDER                1
30
                 Case 1:99-cr-05012-DAD Document 5 Filed 08/10/20 Page 2 of 2

 1                                               ORDER

 2         IT IS SO ORDERED that the Indictment be dismissed as to defendant Santagata, and that the

 3 arrest warrant be recalled.

 4 IT IS SO ORDERED.

 5
        Dated:     August 8, 2020
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION TO DISMISS INDICTMENT; ORDER            2
30
